Citation Nr: 0618238	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-17 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to total disability based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from February 1984 to 
February 1987.

This case was last before the Board of Veterans' Appeals 
("Board") in July 2004 when it was remanded for further 
development.  The case was before the Board on appeal from a 
November 1999 rating decision by the St. Petersburg Regional 
Office ("RO") of the Department of Veterans Affairs ("VA") 
that denied the veteran's claim for entitlement to total 
disability based upon individual unemployability ("TDIU").  
The case was subsequently transferred to the RO in Atlanta, 
Georgia.  

The veteran testified in February 2004 at a videoconference 
before a Board member who is no longer employed by the Board.  
He was notified by letter dated April 2006 of his right to 
another Board hearing; however, the veteran did not respond.

The appeal is again REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

A remand of this matter is necessary in order to enable VA to 
comply with its duty to assist the veteran.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  VA's duty to 
assist the veteran includes obtaining a medical examination 
and/or opinion where the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  38 U.S.C.A. § 5103A (d) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The competent medical evidence of record is in conflict as to 
the veteran's employability due to his service-connected back 
disorder, as opposed to disorders characterized as depression 
and bipolar mental disease.  

Although the veteran underwent Social and Industrial Survey 
examination in February 2001, the examiner did not provide an 
adequate opinion as to whether the veteran is precluded from 
maintaining all forms of substantially gainful employment 
solely due to his service-connected back condition.  
Following a request for clarification by the RO, in December 
2001, the examiner stated that because the veteran was 
currently working part-time designing lighting fixtures he 
was working around his back problems and that he was unable 
to say the veteran was totally unemployable. 

In a January 2004 report, J.L. Burton, M.D., observed that 
the veteran had a "chronic pain syndrome" resulting from 
his service-connected back disorder.  He observed that both 
the veteran's non-service-connected bipolar disorder, and his 
service-connected back disorder, severely limited the 
likelihood that the veteran would be able to find and 
maintain gainful employment.   

The medical evidence is thus unclear.  While the RO found 
that the veteran's non-service-connected disabilities render 
him unable to obtain employment in its October 2005 
Supplemental Statement of the Case, VA may not rely upon its 
own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine whether the 
veteran is unable to obtain substantially gainful employment 
due to his service-connected disability or his non-service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA social and industrial survey to 
assess the veteran's employment history 
and day-to-day functioning.  A written 
copy of the report should be inserted 
into the claims folder.  The entire 
claims folder, to include a complete copy 
of this remand must be made available to 
the physician designated to examine the 
veteran, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

In particular, the examiner must express 
an opinion as to whether the veteran is 
precluded from obtaining substantially 
gainful employment solely due to his 
service-connected back disability or 
whether he is unable to maintain 
substantially gainful employment due to 
his non-service-connected conditions.  
Controlling VA regulations generally 
provide that veterans who, in light of 
their individual circumstances, but 
without regard to age, are unable to 
secure and follow a substantially gainful 
occupation as the result of service-
connected disability shall be rated 
totally disabled, without regard to 
whether an average person would be 
rendered unemployable by the 
circumstances.  Thus, the criteria 
include a subjective standard.  
Substantially gainful employment is work 
which is more than marginal, which 
permits the individual to earn a "living 
wage."  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

Being unable to maintain substantially 
gainful employment is not the same as 
being 100 percent disabled.  While the 
term "substantially gainful occupation" 
may not set a clear numerical standard 
for determining TDIU, it does indicate an 
amount less than 100 percent.  

In determining whether an individual is 
unemployable by reason of service-
connected disabilities, consideration 
must be given to the type of employment 
for which the veteran would be qualified.  
Such consideration would include 
education and occupational experience.  
See 38 C.F.R. § 3.341 (2005).  

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  After receiving the examination 
report, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decisions 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5).


